      Case 1:21-cv-00085-SPW-TJC Document 4 Filed 08/11/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ESTATE OF EDWARD R.                               CV 21-85-BLG-SPW-TJC
CHAMPION, by and through DEBBIE
CELLAN, individually and as Personal
Representative,                                   ORDER

                    Plaintiff,

vs.

BILLINGS SKILLED NURSING
FACILITY, LLC, d/b/a AVANTARA
OF BILLINGS; LEGACY
HEALTHCARE FINANCIAL
SERVICES, LLC; CASCADE
CAPITAL GROUP, LLC; SHAWNA
JOHNSON; and JOHN DOES 1-25,

                    Defendants.



      Before the Court is Defendants Avantara of Billings, Legacy Healthcare

Financial Services, LLC, and Cascade Capital Group, LLC’s Motion to Dismiss.

(Doc. 2.) The Court notes that Defendants failed to adhere to Local Rule 7.1(c),

which states:

      (1) The text of the motion must state that the other parties have been
      contacted and state whether any party objects to the motion.
      ...

      (2) When a motion is unopposed, the word “unopposed” must appear in the
      title of the motion.
      Case 1:21-cv-00085-SPW-TJC Document 4 Filed 08/11/21 Page 2 of 2




      Adherence to this local rule allows the Court, and often the parties, to handle

matters more expeditiously. Compliance with the local rule is required.

Accordingly,

      IT IS ORDERED that Defendants’ motion (Doc. 2 is DENIED with leave

to renew.

      DATED this 11th day of August, 2021.

                                       _________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
